ON REMAND FROM ALABAMA SUPREME COURT
McMILLAN, Judge.
This cause was remanded on the authority of Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989). The appellant’s argument that his indictment was not sufficiently particular is without merit, as the indictment contained all the elements of the offense charged and was sufficient to apprise the appellant of the charges against him. His argument that the prosecution failed to present sufficient evidence is without merit, as ample evidence was presented to satisfy each of the elements of theft of property in the first degree. Moreover, his argument that the weight of the evidence was insufficient to support the jury’s verdict is waived, as he failed to cite any legal authority to support his argument. Johnson v. State, 500 So.2d 494 (Ala.Cr.App.1986); Vinzant v. State, 462 So.2d 1037, 1039 (Ala.Cr.App.1986).
AFFIRMED.
All Judges concur except BOWEN, J., dissenting in part, concurring in part with opinion.